                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA


v.                                               Criminal No. 1:16cr67-HSO-JCG-5


MICHAEL MAES


    MEMORANDUM OPINION AND ORDER DENYING DEFENDANT
  MICHAEL MAES’ [157] MOTION FOR JUDGMENT OF ACQUITTAL OR
 ALTERNATIVELY, MOTION FOR NEW TRIAL PURSUANT TO RULES 29
    AND 33 OF THE FEDERAL RULES OF CRIMINAL PROCEDURE

         BEFORE THE COURT is the Motion [157] for Judgment of Acquittal or

Alternatively, Motion for New Trial Pursuant to Rules 29 and 33 of the Federal

Rules of Criminal Procedure filed by Defendant Michael Maes. This Motion is fully

briefed. After considering the Motion, the record as a whole, and relevant legal

authority, the Court finds that the Motion [157] for Judgment of Acquittal or

Alternatively, Motion for New Trial should be denied. Defendant is not entitled to a

judgment of acquittal or a new trial.

                                   I. BACKGROUND

A.       Maes’ jury trial

         On February 22, 2017, a federal grand jury returned a 10-count First

Superseding Indictment [71]1 against Defendant Michael Maes (“Defendant” or

“Maes”) and three co-Defendants. After Maes’ co-Defendants entered into plea



     1
     Maes had not been named a Defendant in the Criminal Complaint [1] or the original
Indictment [34], which was returned on September 7, 2016.
agreements with the Government, the Grand Jury returned a nine-count Second

Superseding Indictment [136] against Maes alone. Count 1 of the Second

Superseding Indictment [136] charged Maes with conspiring to possess with intent to

distribute 50 grams or more of actual methamphetamine, in violation of Title 21,

United States Code Sections 841(a)(1), 841(b)(1)(A), and 846. 2d Superseding

Indictment [136] at 1. Count 2 charged that Maes did knowingly and intentionally

attempt to possess with intent to distribute 50 grams or more of actual

methamphetamine, in violation of Title 21, United States Code, Sections 846 and

841(b)(1)(A), and Title 18 United States Code, Section 2. Id.

      Count 3 charged Maes with knowingly conspiring to commit offenses against

the United States in violation of Title 18, United States Code, Section 1956,

specifically conducting and attempting to conduct financial transactions affecting

interstate commerce and foreign commerce, which transactions involved the proceeds

of specified unlawful activity. Id. at 1-2. The specified unlawful activity was the

distribution of methamphetamine, a Schedule II controlled substance. Id. at 2.

Count 3 further charged that while conducting and attempting to conduct such

financial transactions, Maes knew that the property involved in the financial

transactions represented the proceeds of some form of unlawful activity, in violation

of Title 18, United States Code, Section 1956(a)(1)(B)(I). Id. Counts 4 through 9

charged Maes with separate money laundering offenses in violation of Title 18

United States Code Sections 1956(a)(1)(B)(i) and 2. Id. at 3-6.

      A jury trial on the charges against Maes commenced on September 17, 2018,


                                          -2-
and continued through September 21, 2018. After the Government rested its case-in-

chief, Maes moved for a judgment of acquittal pursuant to Federal Rule of Criminal

Procedure 29. The Court denied the Motion because it was of the opinion that,

viewing all of the evidence in the light most favorable to the Government, the

evidence was sufficient to sustain a conviction beyond a reasonable doubt as to each

count of the Indictment.

      At the close of trial, the jury deliberated on September 21 and 22, 2018. On

the morning of September 22, 2018, the jury informed the Court that it had reached

a verdict. As the Court was preparing to return the jury to the courtroom to

announce the verdict, Maes through his counsel raised an issue concerning Maes’

transport to the courthouse that morning by the Stone County Sheriff’s Department

in a passenger transport van, and moved for a mistrial. According to Maes’ counsel,

the marked transport van remained parked at the sally port entrance of the

courthouse as the jurors approached the courthouse, buzzed for entry at a separate

courthouse service door, and waited to enter for a period of one to five minutes. Even

though Maes admittedly remained inside the van the entire time, his counsel

asserted that the jurors could see his shackles and his prison uniform.

      The Deputy United States Marshal assigned to the case reported on the record

that the van was waiting until someone inside the courthouse was available to open

the sally port door for the van to enter, and that at no time did Maes exit the van

while it was waiting outside the entrance to the sally port. The Deputy Marshal

further advised that the van windows were tinted, and supplied photographs taken


                                          -3-
of the van that day, which the Court made part of the record as Exhibit “C-1.” The

Court reviewed these photographs and confirmed on the record that the windows

were tinted, so much so that it was virtually impossible to see inside the passenger

compartment of the van, or to even see inside the driver’s side window. See Ex. “C-

1.”

      The Court Security Officer who escorted the jurors into the courthouse that

morning also confirmed on the record that he saw the transport van waiting outside

the north side of the courthouse. However, given that heavy rain was falling at the

same time, and that the windows of the vehicle were black and opaque, the Officer

stated that when he looked at the van from the jurors’ location he could not see

inside and could not even ascertain whether the transport drivers were sitting in the

van. Based on the foregoing, the Court determined that the jurors could not have

seen, and did not see, Maes in his shackles or prison uniform.

      Even if they had, the Court reviewed Fifth Circuit authority on the subject

and determined Maes had not shown that the jury’s brief and inadvertent exposure

to Maes, if any, during routine security measures of transporting him into the

courthouse in shackles and a prison uniform was so inherently prejudicial as to

warrant a mistrial. See United States v. Diecidue, 603 F.2d 535, 549 (5th Cir. 1979);

see also United States v. Wilson, 73 F. App’x 78 (5th Cir. 2003). Indeed, Maes

himself and his counsel had each brought the fact of his incarceration to the jury’s

attention several times during the trial. This further militated against declaring a

mistrial.


                                          -4-
      After the Court had resolved Maes’ ore tenus motion, and as it was about to

bring the jury into the courtroom to receive the verdict, Maes through his counsel

then asserted an additional claim, that the two guards seated in the front of the

transport van had engaged in some type of physical altercation between themselves

while they were waiting for the sally port door to open, also purportedly in view of

the jurors. Maes’ counsel argued that this might have created an impression that

they were fighting with Maes. Again, the Court Security Officer informed the Court

that the van’s windows were so dark that no one could have seen any persons inside

the van, including the drivers. The Court confirmed this based upon its review of

Exhibit “C-1" and again denied Maes’ request for a mistrial.

      Moments later, the jury returned a verdict of guilty as to Maes on the charges

contained in Counts 1, 2, 3, 5, 6, 7, 8, and 9 of the Second Superseding Indictment,

and a verdict of not guilty as to the charge contained in Count 4. See Jury Verdict

[150] at 1-5. The Court then discharged the jury.

B.    Maes’ Motion [157] for Judgment of Acquittal or Alternatively, Motion for New
      Trial

      Maes’ deadline for filing a motion for judgment of acquittal or for a new trial

was October 5, 2018. See Fed. R. Crim. P. 29(c)(1); Fed. R. Crim. P. 33(b)(2). Three

days after the deadline, on October 8, 2018, Maes filed a Motion [156] for Additional

Time to File Motion for Acquittal or Alternatively Motion for a New Trial, citing as

one of the reasons for his request that he sought more time to attempt “to secure

additional information regarding an incident involving the jury possibly viewing him

while in a prison van, and that matter has been stated on the record.” Mot. [156] at

                                          -5-
1. The Court granted Maes’ Motion [156] and ordered that “[a]ny motion for

judgment of acquittal and/or new trial on behalf of Defendant Michael Maes shall be

filed on or before October 19, 2018.” Oct. 9, 2018, Text Order.

      Maes did not file any such Motion by the October 19, 2018, deadline. Instead,

on October 22, 2018, three days beyond the new deadline, Maes filed the present

Motion [157] for Judgment of Acquittal or Alternatively, Motion for New Trial

Pursuant to Rules 29 and 33 of the Federal Rules of Criminal Procedure. By this

date, Maes had had 31 days to further investigate his claim. The Government has

filed a Response [158] in opposition to Maes’ Motion [157].

      Maes’ Motion [157], which is a mere two-pages long and is not accompanied by

a Memorandum Brief, contends that the Court should set aside his conviction or

order a new trial for the following reasons:

       1.    The Court failed to grant the Defendant’s Motion for Judgment of
             Acquittal at the close of the Government’s case in chief.
       2.    The Court erred in failing to find that the Government’s evidence
             lacked sufficiency.
       3.    The Court failed to grant the Defendant’s preemptory instruction.
       4.    During the trial for reasons stated by the Judge, Defendant was
             not able to develop certain issues.
       5.    There is additional information that the defense has not been able
             to address.
       6.    There was a prison van which included the Defendant as a
             passenger when a fight broke out which was observed by jurors
             which may have mislead them into believing that the Defendant
             was misbehaving and prejudiced the jury against him. Further the
             guards began to fight which also may have led to an assumption
             that the Defendant was misbehaving. The Court erred in not
             allowing the Defendant to address these matters in a hearing.
       7.    Defendant hereby renews all objections stated on the record.

Mot. [157] at 1-2. Maes provides no additional information and cites no legal


                                          -6-
authority to support his arguments. Maes’ Motion is also untimely, but the

Government did not object to its untimeliness and responded on the merits, thereby

waiving that objection. Having considered Maes’ Motion on the merits, the Court

concludes that Maes is not entitled to the relief he seeks.

                                      II. DISCUSSION

A.       Untimeliness of Maes’ Motion [157]

         The jury returned its verdict on September 21, 2018, and was discharged

immediately thereafter. See Jury Verdict [150] at 1-6. Pursuant to Federal Rule of

Criminal Procedure 29(c)(1), “[a] defendant may move for a judgment of acquittal, or

renew such a motion, within 14 days after a guilty verdict or after the court

discharges the jury, whichever is later.” Fed. R. Crim. P. 29(c)(1). Under Rule

33(b)(2), “[a]ny motion for new trial grounded on any reason other than newly

discovered evidence must be filed within 14 days after the verdict or finding of

guilty.” Fed. R. Crim. P. 33(b)(2).

         Maes did not file a Motion for acquittal or new trial within the time prescribed

by the Rules. Instead, Maes filed a Motion [156] for additional time, which the Court

granted.2 The Court ordered that “[a]ny motion for judgment of acquittal and/or new

trial on behalf of Defendant Michael Maes shall be filed on or before October 19,

2018.” Oct. 9, 2018, Text Order. Maes did not file any such Motion by the October


     2
     Maes’ Motion [156] for additional time was filed on Monday, October 8, 2018, which
was 3 days after the deadlines contained in Rules 29(c)(1) and 33(b)(3) had expired. Counsel,
however, filed a Declaration of Technical Difficulties in filing this document prior to the
Friday, October 5, 2018, deadline. The Court therefore considered Maes’ Motion [156] for
extension of time, found good cause for permitting additional time to file the motion under
Rules 29 and 33, and granted the request. See Oct. 9, 2018, Text Order.

                                             -7-
19, 2018, deadline. Instead, Maes filed the present Motion [157] under Rules 29 and

33 on October 22, 2018, three days beyond the new deadline.

         Maes has not shown that he failed to timely act because of excusable neglect,

nor has he demonstrated good cause to further extend the deadline. However, in its

Response [158], the Government did not object to the untimeliness of Maes’ Motion

[157]. Instead, it responded only on the merits. See Resp. [158] at 1-3. The Court

will therefore consider Maes’ Motion [157] on its merits. See, e.g., Eberhart v. United

States, 546 U.S. 12, 18 (2005) (with respect to Rule 29 and 33 motions, observing that

the Government’s lack of objection to untimely submissions entails forfeiture of the

objection, and holding that the court should have proceeded to consider the merits

after the Government failed to raise a defense of untimeliness).3

B.       The merits of Maes’ Motion [157] for acquittal or new trial

         1.    Relevant legal authority

         Federal Rule of Criminal Procedure 29(c)(1) provides that a defendant may

move for judgment of acquittal, or renew such a motion, after the jury returns a

guilty verdict. See Fed. R. Crim. P. 29(c)(1). “[A] motion for a judgment of acquittal

is a challenge to the sufficiency of the evidence to sustain a conviction.” United

States v. Uvalle-Patricio, 478 F.3d 699, 701 (5th Cir. 2007). In considering the

sufficiency of evidence supporting a criminal conviction, the Court

         reviews the record to determine whether, considering the evidence and


     3
      See also, e.g., United States v. Ramey, 717 F. App’x 492 (5th Cir. 2018) (stating that the
district court “may have abused its discretion in raising the timeliness” of a Rule 33 motion
sua sponte in light of Eberhart) (citing Eberhart, 546 U.S. at 19).

                                              -8-
       all reasonable inferences in the light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the
       crime beyond a reasonable doubt.

United States v. Vargas-Ocampo, 747 F.3d 299, 303 (5th Cir. 2014) (en banc).

      Rule 33(a) provides that “[u]pon the defendant’s motion, the court may vacate

any judgment and grant a new trial if the interest of justice so requires.” Fed. R.

Crim. P. 33(a). The Fifth Circuit has “stressed that motions for new trial are

generally disfavored,” and has held that “district courts have wide discretion with

respect to Rule 33 motions.” United States v. Mahmood, 820 F.3d 177, 190 (5th Cir.

2016) (citations omitted). Such motions “must be reviewed with great caution.”

United States v. Smith, 804 F.3d 724, 734 (5th Cir. 2015) (quoting United States v.

Piazza, 647 F.3d 559, 565 (5th Cir. 2011)).

       In this Circuit, the generally accepted standard is that a new trial
       ordinarily should not be granted “unless there would be a miscarriage of
       justice or the weight of evidence preponderates against the verdict.”
       United States v. Wall, 389 F.3d 457, 466 (5th Cir. 2004) (citing United
       States v. O’Keefe, 128 F.3d 885, 898 (5th Cir.1997)). “A new trial is
       granted only upon demonstration of adverse effects on substantial rights
       of a defendant.” Id. (citation omitted).

United States v. Wright, 634 F.3d 770, 775 (5th Cir. 2011).

      2.     Denial of Maes’ Motion for Judgment of Acquittal at the close of the
             Government’s case-in-chief

      At the close of the Government’s case-in-chief, Maes moved for a judgment of

acquittal, which the Court denied. Maes now asserts that the Court erred in failing

to grant his Motion and in failing to find that the Government’s evidence lacked

sufficiency. Mot. [157] at 1.

      The Government responds that the Court did not err in denying Maes’ earlier

                                          -9-
motions for acquittal, see Resp. [158] at 1, and maintains that there was “no basis for

these motions and the evidence was more than sufficient for a rational finder of fact

to determine that the defendant was guilty,” id. According to the Government,

“there was more than sufficient evidence to determine that the defendant engaged in

a methamphetamine conspiracy, sent the package intended for Mississippi, as

alleged in count 2, engaged in a money laundering conspiracy and committed or

caused to be committed the specific offenses of money laundering.” Id.

      The Court has reviewed the record. Considering the evidence and all

reasonable inferences in the light most favorable to the prosecution at the time Maes

made his ore tenus Motions for Judgment of Acquittal at trial, a rational trier of fact

could have found the evidence sufficient to establish the essential elements of each

charge beyond a reasonable doubt. See Vargas-Ocampo, 747 F.3d at 303. Maes is

not entitled to any relief on this basis.

      3.     Denial of a peremptory jury instruction

      Maes next argues that the Court erred by “fail[ing] to grant the Defendant’s

preemptory [sic] instruction.” Mot. [157] at 1. The Government states that it “does

not understand this basis and is unaware of a preemptory [sic] instruction that was

offered by the defense.” Resp. [158] at 1.

      The Fifth Circuit has held that

       [a] district court abuses its discretion in omitting a requested jury
       instruction only if the requested language “(1) is substantively correct; (2)
       is not substantially covered in the charge given to the jury; and (3)
       concerns an important point in the trial so that the failure to give it
       seriously impairs the defendant’s ability to present effectively a
       particular defense.”

                                             -10-
United States v. Lucas, 516 F.3d 316, 324 (5th Cir. 2008) (quoting United States v.

Simkanin, 420 F.3d 397, 401 (5th Cir. 2005)).

      It is unclear to what peremptory instruction Maes is referring, as he does not

identify any particular instruction he allegedly requested the Court to give. Nor has

Maes cited any legal or evidentiary basis to support the giving of this unspecified,

theoretical peremptory instruction. Maes did not submit any proposed jury

instructions for the Court’s consideration before trial, nor did he request any

peremptory instruction at trial. Maes did not raise any objection to the Court failing

to include this supposed peremptory instruction in its final instructions.

      The Court’s final jury instructions included an accurate statement of the law

as to all charges contained in the Second Superseding Indictment, and covered all

legal issues relevant to the jury’s consideration of each charge. Maes’ only objection

to the final instructions was to the wording of Instruction Number 7, a pattern

instruction, regarding how the jury should evaluate witness testimony and

credibility. Maes did not raise any other objection to the Court’s final instructions.

      Even if the Court erred in failing to give a peremptory instruction, Maes has

not shown any adverse effects on his substantial rights, or that an acquittal or new

trial is otherwise warranted on this basis. Maes’ Motion, to the extent it is premised

upon the failure to give some unspecified peremptory jury instruction, is not well

taken and should be denied.

      4.     Maes’ ability to develop “certain issues”

      Maes asserts that “[d]uring the trial for the reasons stated by the Judge,


                                          -11-
Defendant was not able to develop certain issues.” Mot. [157] at 1. It is unclear to

what Maes is referring. See id.

      In response, the Government assumes this refers to the limitations placed on

the testimony of defense witness Fabeon Minor. Resp. [158] at 2. “Based on

memory, the Court limited him to testifying as to what he heard, but not the reasons

the other witnesses may have had for saying what they were alleged to say.” Id. The

Government maintains that the Court’s limitation was correct, and that “Minor’s

testimony about the reasons or motivation of the other witnesses would have been

speculative. There was no error and certainly no prejudicial error.” Id.

      The Government may be correct in its supposition that Maes is referring to

Minor’s testimony, though this is certainly not clear from the Motion [157]. In Maes’

earlier Motion [156] for additional time, he stated that the Court denied his “request

to use relevant and admissible testimony of Fabeon Minor (“Minor”), and said

testimony was proffered on the record, which unfairly prejudiced the defense.” Mot.

[156] at 2. While Maes’ current Motion [157] lacks any factual allegations or legal

citations on this point, out of an abundance of caution the Court will consider its

ruling on Minor’s testimony at trial as one of the grounds being raised.

      The issue of Minor’s testimony was not raised until the trial began. At some

point before trial, Minor had apparently been incarcerated with Maes. At a different

time, Minor was incarcerated for approximately two weeks with three of Maes’ co-

Defendants who were called to testify as witnesses on behalf of the Government.

Each of these co-Defendants had entered into plea agreements with the Government.


                                          -12-
Minor purportedly overhead all three witnesses discussing their anticipated

testimony at Maes’ upcoming trial, particularly changing the type of drugs involved

in their dealings with Maes from marijuana to methamphetamine, in order to match

Maes’ federal charges and shift higher sentencing exposure to Maes. Maes’ counsel

sought to elicit testimony from Minor about these three witnesses’ purported

jailhouse statements.

      Counsel for the parties had an opportunity to speak with Minor during trial

and disagreed about what proffered testimony he might offer. The Court agreed to

hear a proffer from Minor on the record, outside the presence of the jury, in order to

determine what testimony would be permitted. After counsel for the parties each

questioned Minor, the Court relied upon Federal Rule of Evidence 803(3) and

relevant Fifth Circuit authority and held that Minor could testify that he was

incarcerated and overheard the other individuals making statements about trying to

attribute additional methamphetamine to Maes, which would demonstrate these

declarants’ then-existing state of mind, such as intent or motive. See Fed. R. Evid.

803(3). Consistent with Fifth Circuit authority, the Court also ruled that Minor

could not testify as to why those individuals made these statements, as such

testimony would go to the question of why the declarants held a particular state of

mind. See, e.g., United States v. Cohen, 631 F.2d 1223, 1225 (5th Cir. 1980);

Bedingfield ex rel. Bedingfield v. Deen, 487 F. App’x 219, 228 (5th Cir. 2012). The

parties then questioned Minor in front of the jury subject to these limitations.

      The Court correctly limited the scope of Minor’s testimony at trial, and Maes


                                          -13-
has not shown that he is entitled to any relief on this ground. Even if the Court

erred in excluding some of Minor’s proffered testimony, Maes has not demonstrated

any adverse effects on his substantial rights, or that an acquittal or new trial is

otherwise warranted.

       5.     Maes’ ability to address “additional information”

       Maes states that “[t]here is additional information that the defense has not

been able to address.” Mot. [157] at 1. Again, it is unclear what Maes is referencing

in this ground. The Government responds that “[t]here is no way for the government

to respond to this basis as nothing is articulated.” Resp. [158] at 2.

       The Court cannot ascertain from Maes’ bare-bones Motion what he means by

“additional information,” nor has Maes cited any legal authority to support this

ground.4 The Court has afforded Maes additional time to file his Motion in order to

develop any additional information that was needed to support it. Maes’ vague

reference to “additional information” does not warrant relief.

       6.     Prison van issue

       In his next ground, Maes references the prison transport van. Mot. [157] at 1-

2. According to Maes, “[t]here was a prison van which included the Defendant as a

passenger when a fight broke out which was observed by jurors which may have

mislead [sic] them into believing that the Defendant was misbehaving and


   4
      In Maes’ Motion [156] for Additional Time, he stated that he had “been attempting to
secure additional information regarding an incident involving the jury possibly viewing him
while in a prison van, and that matter has been stated on the record.” Mot. [156] at 1. To
the extent Maes’ reference to “additional information” in the present Motion [157] may relate
to the prison van incident, the Court addresses it in the next subsection.

                                            -14-
prejudiced the jury against him.” Id. at 1. “Further the guards began to fight which

also may have led to an assumption that the Defendant was misbehaving.” Id. at 1-

2. Maes asserts that the Court erred in not allowing him to address these matters in

a hearing. Id. at 2.

      The Government responds that “[t]he Court addressed the issue adequately

prior to the return of the verdict by calling its own witnesses.” Resp. [158] at 2.

According to the Government,

       [t]here is no indication that any jurors saw anything inside the van. Even
       assuming they could see inside the blacked out windows, Maes would
       have had to hold up his shackled hands, assuming he could have done so,
       for the jurors to see anything but his face and upper body. As the Court
       pointed out, the defense itself put the fact of his incarceration into
       evidence. At any rate, this is not the type of brief encounter that would
       have prejudiced the jury.

Id.

      Despite being granted additional time to file his Motion, in part to obtain

additional information regarding this incident, see Mot. [156] at 1, Maes has

provided no additional evidence to the Court regarding the incident or attempted to

explain why he has been unable to adduce such additional evidence. In addition,

Maes does not cite any legal authority to support his Motion.

      Based upon the statements of court officers and the photographs contained in

Exhibit “C-1” to the trial, the Court remains convinced that no jurors were able to

see into the transport van from their vantage point, nor could they see the drivers or

Maes. Maes has supplied no evidence that would tend to contradict these findings.

Even if the jurors had caught a glimpse of Maes, he has also not shown how he was


                                          -15-
prejudiced in any way, particularly in light of the fact that he and his counsel

voluntarily made his incarceration known to the jury. In sum, Maes has not shown

that he is entitled to any relief on this ground.5

         7.    Renewal of all objections

         The last ground of Maes’ Motion [157] states that he “hereby renews all

objections stated on the record.” Mot. [157] at 2. The Government states “[n]o

further response is necessary to the seventh objection.” Resp. [158] at 3.

         The Court properly resolved all objections at trial, and Maes has not offered

any additional argument or legal authority to support his position that the Court

erred in any particular rulings at trial. For the same reasons stated with respect to

each objection at trial, Maes’ Motion on this ground should be denied. Even if the

Court erred in resolving any objection at trial, Maes has not shown any adverse

effects on his substantial rights, or that he is otherwise entitled to relief under Rules

29 or 33.

C.       Other arguments raised in Maes’ Motion [156] for additional time

         Maes’ earlier Motion [156] for additional time advanced several grounds for

relief that are not included in his current Motion [157]. Maes did not cite the record,

or any relevant legal authority in support of those arguments. Even though Maes

did not include those grounds in his current Motion [157] for acquittal or new trial,



     5
     Moreover, even if any juror could have seen the drivers’ alleged altercation, the
appearance of transport vans at the courthouse’s sally port is quite common, and there was
no way for any juror to know whom the van might have been transporting and before which
judge the individual inside might have been appearing that day.

                                           -16-
out of an abundance of caution the Court will address them.

      1.     Prosecutor’s closing argument

      Maes first asserted that during closing argument, the prosecutor

       made improper and inflammatory argument, including but not limited to
       telling the jury that the Defendant was bringing meth into our
       community, which improperly called upon the jury to side with the
       government and against the Defendant by virtue of his residence in
       California and not in Mississippi, (creating an us versus him argument)
       like the prosecutors and the jury, rather than reach a verdict upon proper
       evidence.

Mot. [156] at 2.

      The Fifth Circuit generally applies “a two-step analysis to claims of

prosecutorial misconduct.” United States v. Weast, 811 F.3d 743, 752 (5th Cir. 2016)

(quotation omitted). The Court first assesses “whether the prosecutor made an

improper remark. If so, then [the Court] ask[s] whether the defendant was

prejudiced.” Id. (quotation omitted). According to the Fifth Circuit,

       [t]he prejudice step sets a high bar . . . . The determinative question is
       whether the prosecutor’s remarks cast serious doubt on the correctness
       of the jury’s verdict. [The Fifth Circuit] generally look[s] to three factors
       in deciding whether any misconduct casts serious doubt on the verdict:
       (1) the magnitude of the prejudicial effect of the prosecutor’s remarks, (2)
       the efficacy of any cautionary instruction by the judge, and (3) the
       strength of the evidence supporting the conviction.

Id. (quotation omitted).

      “In attempting to establish that a prosecutor’s improper comments constitute

reversible error, the criminal defendant bears a substantial burden.” United States

v. Virgen-Moreno, 265 F.3d 276, 290 (5th Cir. 2001). The Court must “test the

magnitude of the prejudicial effect of the prosecutor’s remarks by considering them


                                           -17-
in the context of the trial and attempting to ascertain their intended effect.” Id. at

291.

       “A criminal conviction is not to be lightly overturned on the basis of a

prosecutor’s comments standing alone.” United States v. Valas, 822 F.3d 228, 243

(5th Cir. 2016). “A prosecutor’s argument is reversible error only when so improper

as to affect a defendant’s substantial rights.” Id. (quoting United States v. Vaccaro,

115 F.3d 1211, 1215 (5th Cir. 1997)). “The determinative question is whether the

prosecutor’s remarks cast serious doubt on the correctness of the jury’s verdict.” Id.

(quoting United States v. Iredia, 866 F.2d 114, 117 (5th Cir. 1989)); see also United

States v. Smith, 814 F.3d 268, 276 (5th Cir. 2016). If a “prosecutor’s misconduct

substantially affected the fairness, integrity, and public reputation of [the]

proceedings, a new trial is warranted.” Smith, 814 F.3d at 277.

       Maes has not supplied any transcript excerpts and does not cite to the record

to support his argument, and the Court notes that Maes did not object to the

prosecutor’s closing argument. The Court has reviewed a rough draft of the

transcript and has not located any type of “us-versus-him” argument advanced by

the prosecutor referencing Maes bringing methamphetamine into “our community.”

       The prosecutor did reference Maes shipping methamphetamine for

distribution into this judicial district, but those references were not improper

because they were relevant to proving the charges, particularly the conspiracy

charges contained in Counts 1 and 3. As the Court instructed the jury, the

Government had to prove by a preponderance of the evidence as to Counts 1 and 3


                                          -18-
that either an agreement or an overt act for each conspiracy took place in the

Southern District of Mississippi. The argument made by the prosecutor did not

emphasize Maes’ decision to import drugs into this District despite his lack of

connections to the community, and it was not akin to an impermissible “conscience of

the community” argument and did not incite the emotion or the prejudices of the

jury. See, e.g., United States v. Andrews, 22 F.3d 1328, 1343-44 (5th Cir. 1994).

These were things the Government had to establish as part of its burden of proof.

Maes has not shown that the prosecutor’s comments about Maes sending drugs to

Mississippi were in any way improper.

         Even if these statements could somehow be deemed improper, Maes has not

demonstrated that they substantially affected the fairness, integrity, and public

reputation of the proceedings. See Smith, 814 F.3d at 277. Any prejudicial effect

from these statements was minimal, and there was substantial evidence presented

against Maes during trial. Maes testified on his own behalf, and the jury heard and

obviously rejected his version of events. There were numerous witnesses, items of

evidence, and issues placed before the jury, and any improper statement by the

prosecutor did not overshadow what had come before and did not unduly prejudice

Maes’ case. See United States v. Gallardo–Trapero, 185 F.3d 307, 320 (5th Cir.

1999).

         The Court also mitigated the prejudicial effect of any alleged statement by

instructing the jury to base its decision solely on the legally admissible evidence and

testimony, and by admonishing the jury multiple times throughout trial that what


                                           -19-
the lawyers say is not evidence. Accordingly, based upon the record as a whole, no

comment by the prosecutor was improper, nor did any argument by the prosecutor

prejudice Maes’ substantial rights. Maes is not entitled to any relief on this basis.

      2.     Use of leg shackles during trial

      Maes asserted that the Court required him to remain in leg shackles during

trial, including during his own testimony, and this “impact[ed] his ability to function

mentally, and his appearance to the jury – despite attempts to conceal it . . . .” Mot.

[156] at 3. Maes has not cited any legal authority or evidence to support this mental-

impact theory.

      At the outset of the trial, the Court determined that Maes should be shackled

at the feet during trial due to security concerns and recited on the record its

particular, individualized concerns regarding him. See Deck v. Missouri, 544 U.S.

622, 632 (2005). Based upon this ruling, the Court took steps to ensure that no juror

would be able to see or hear the leg shackles. For instance, the Court deviated from

its normal custom and required everyone to remain seated when the jury and the

undersigned entered and exited the courtroom. When Maes testified, he was

positioned in the witness box outside the presence of the jury, and before it entered

the courtroom, to ensure that no juror was aware of the shackles during trial. The

presence of the shackles did not interfere with Maes’ ability to participate in his own

defense, and he freely chose to take the witness stand on his own behalf.

      For the same reasons stated at trial, the Court properly determined that Maes

should be shackled due to the Court’s individualized concerns that Maes posed a


                                          -20-
danger to others in the courtroom and a potential risk of escape given his particular

history, the specific charges against him, and the potential sentence he was facing.

See id.; United States v. Banegas, 600 F.3d 342, 345 (5th Cir. 2010). As the Court

made ineluctably clear on the record, Maes’ leg irons were never visible or audible to

the jury, and the jury never had an opportunity to view or hear them at any point.

See, e.g., Banegas, 600 F.3d at 346. Moreover, on more than one occasion, Maes and

his counsel informed the jury that Maes was incarcerated.

      Even if the Court erred in shackling Maes, there was no adverse effect on his

substantial rights, and he has not shown that he is otherwise entitled to relief under

Rule 29 or Rule 33.

      3.     Presence of two case agents in courtroom during trial

      Maes complains that the Court “allowed the government to keep two key

witnesses/investigators, both of whom testified for the government, in the courtroom,

over the objection of the Defense, despite the invocation of the rule.” Mot. [156] at 3.

At trial, the Court permitted two case agents to remain in the courtroom, after

invoking Federal Rule of Evidence 615. The case agents were from two different

agencies involved in the investigation–one from the United States Department of

Homeland Security, Homeland Security Investigations (“HSI”), and the other from

the United States Drug Enforcement Administration (“DEA”).

      Federal Rule of Evidence 615 provides that

       [a]t a party’s request, the court must order witnesses excluded so that
       they cannot hear other witnesses’ testimony. Or the court may do so on
       its own. But this rule does not authorize excluding:
       (a)    a party who is a natural person;

                                          -21-
         (b)   an officer or employee of a party that is not a natural person, after
               being designated as the party’s representative by its attorney;
         (c)   a person whose presence a party shows to be essential to
               presenting the party’s claim or defense; or
         (d)   a person authorized by statute to be present.

Fed. R. Evid. 615.

         An officer or agent who has been in charge of an investigation generally comes

within the purview of Rule 615(b). See United States v. Payan, 992 F.2d 1387, 1394

(5th Cir. 1993). The Fifth Circuit has not directly addressed whether a non-natural

party is limited to designating only one representative under Rule 615(b), but has

“held consistently that the district court’s decision on the sequestration of witnesses

is reviewed for abuse of discretion . . . .” See id. “[T]he decision as to how many will

be excused from sequestration is just as discretionary with the trial judge as who

will be excused.” United States v. Alvarado, 647 F.2d 537, 540 (5th Cir. Unit A June

1981).

         In this case, adequate grounds existed for allowing both agents to remain due

to the two agencies’ joint investigation and the Government’s need for the agents’

presence in the courtroom. See id. Even if a violation of Rule 615 occurred, the Fifth

Circuit has held that reversal is warranted only if a defendant can show that

prejudice resulted. Payan, 992 F.2d at 1394. Maes has identified no actual

prejudice, and the Court can discern none. DEA Agent John Metcalf was the first

witness called and testified almost exclusively about cell phone extraction, while HSI

Special Agent Benjamin Taylor testified about specifics of the investigation into

Maes’ co-Defendants and the drugs seized from them, how investigators gleaned that


                                            -22-
Maes was involved in the conspiracy, and about the investigation of Maes’ drug

trafficking and money laundering crimes. In short, the two agents testified about

different subject matter. Under such circumstances, there was no opportunity for

either of the witnesses to tailor their testimony based upon any earlier-heard

testimony. Maes has not shown that he is entitled to relief on this ground.

                                III. CONCLUSION

      To the extent the Court has not addressed any of the parties’ arguments, it

has considered them and determined that they would not alter the result. The Court

concludes that Maes’ Motion [157] for Judgment of Acquittal or Alternatively, Motion

for New Trial is not well taken and should be denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED, that the Motion [157]

for Judgment of Acquittal or Alternatively, Motion for New Trial Pursuant to Rules

29 and 33 of the Federal Rules of Criminal Procedure filed by Defendant Michael

Maes is DENIED. Defendant Michael Maes is not entitled to a judgment of

acquittal or a new trial.

      SO ORDERED AND ADJUDGED, this the 16th day of November, 2018.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         -23-
